--------------------------------------------------------------------------------

Exhibit 10-O-26


Restricted Stock Unit Final Award Agreement for
20__ Performance-Based Restricted Stock Unit ("PB-RSU") Grant
under 2008 Long-Term Incentive Plan
Current as of March 2009


This AGREEMENT made as of this [   day of ________ 200-], by and between Ford
Motor Company, a Delaware corporation (the "Company"), and [Name of Grantee]
(the "Grantee"), WITNESSETH:


WHEREAS, the Grantee is now, or was, employed by the Company, or one of its
subsidiaries, in a responsible capacity during all or part of the performance
period related to the grant of 20__ PB-RSUs under the 2008 Long-Term Incentive
Plan (the "Plan"), which is administered by the Compensation Committee (the
"Committee"), and the Company has determined that based on the Company's
accomplishment of certain objectives relating to the 20— PB-RSU grant, the
Grantee has earned a final award of restricted stock units herein provided for,


NOW, THEREFORE, IT IS AGREED BETWEEN THE PARTIES as follows:


Subject to the terms and conditions set forth herein, in the Plan, in the "2008
Terms and Conditions of Restricted Stock Unit Final Award Agreement" (the "2008
Final Award Terms and Conditions") and in any rules and regulations established
by the Committee pursuant to the Plan (all of which are incorporated by
reference into this Agreement as though set forth in full herein), the Company
hereby grants to the Grantee [            ] restricted stock units (the
"RSU").  The RSU grant will vest after [one, two, three] year/s from the date of
grant; [x]% of the RSU Grant will vest after one year from the date of grant;
[x]% of the RSU Grant will vest after two years from the date of grant; and [x]%
of the RSU Grant will vest after three years from the date of grant.


The Grantee agrees: (i) to refrain from engaging in activity that is directly or
indirectly in competition with any activity of the Company or any subsidiary
thereof; (ii) to refrain engaging in conduct that is inimical to the best
interests of the Company; and (iii) make himself or herself available, upon
request, at reasonable times and upon a reasonable basis, to consult with,
supply information to, and otherwise cooperate with the Company or any
subsidiary thereof with respect to any matter that shall have been handled by
him or her or under his or her supervision while he or she was in the employ of
the Company or any subsidiary thereof.  In the event of non-fulfillment of
condition (i), (ii), or (iii) above, the Grantee's rights in the RSU grant,
including the right to have any Final Award converted to real shares of Ford
stock at the end of applicable restriction period, will be forfeited and
cancelled.  Furthermore, nothing contained herein or in the 1998 Final Award
Terms and Conditions shall restrict the right of the Company or any of its
subsidiaries to terminate the employment of the Grantee at any time, with or
without cause.  The term "Company" as used in this Agreement and the 2008 Final
Award Terms and Conditions with reference to employment shall include
subsidiaries of the Company.  The term "subsidiary" as used in this paragraph
shall mean (i) any corporation a majority of the voting stock of which is owned
directly or indirectly by the Company or (ii) any limited liability company a
majority of the membership interest of which is owned directly or indirectly by
the Company.


The grant of the RSU is completely discretionary and does not create any rights
to receive future restricted stock unit grants.  The Company may amend, modify
or terminate the Plan at any time, subject to limitations set forth in the Plan.


IN WITNESS THEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


AUTHENTICATED
FORD MOTOR COMPANY
     
____________________________
     
Grantee
 
Grantee ID: _________________

 
 

--------------------------------------------------------------------------------